     Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 1 of 70




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA

SEALED,
                                      FILED UNDER SEAL
       Plaintiff,                     PURSUANT TO
                                      31 U.S.C. § 3729 et seq.
V.
                                      Civil Action No.
SEALED,                               1: 19-cv-05840-SDG

          Defendants.


      THIS DOCUMENT IS SUBJECT TO A MOTION TO SEAL:

       It should not be filed in any public format or any electronic
                      database except by Court order
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 2 of 70


                                                                         cuED IN CtERi~S o~?iCE
                                                                               u.s.O.C. MSEd3
                                                                                        6 ~O2O

                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN

UNITED STATES OF AMERICA, ex
rel. JOHN PETERSON,                           FILED UNDER SEAL
                                              PURSUANT TO
           Plaintiff,                         31 U.S.C. § 3729 et seq.

v.                                            Civil Action No.
                                              1: 19-cv-05840-SDG
STATE BANK FINANCIAL
CORPORATION, STATE BANK &
TRUST CO.; CADENCE
BANCORPORATION;
CENTERSTATE BANK
CORPORATION; CADENCE BANK,
N.A.; TIM HAZELMAN; THOMAS
BIRD; DEBRA TAYLOR; LISA
BRANTLEY; LISA SCHUMAN; and
JOHN/JANE DOE LOAN OFFICERS
1-20,

            Defendants.



                        AMENDED OUI TAM COMPLAINT

      Relator John Peterson brings this qui tam action in the name of the United

States of America, by and through his undersigned attorneys and alleges as follows.

                                INTRODUCTION

      1.     This is a civil fraud action by qui tam Relator John Peterson (“Plaintiff

Relator” or “Relator”) on behalf of the United States against Defendants State Bank

                                          1
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 3 of 70




Financial Corporation; State Bank & Trust Co.; Cadence Bancorporation; Cadence

Bank, N.A.; CenterState Bank Corporation; Tim Hazelman; Thomas Bird; Debra

Taylor; Lisa Brantley; Lisa Schuman; and John/Jane Doe Loan Officers 1-20

(“Defendants”) for violations of the Federal False Claims Act, 31 U.S.C.   §~ 3729 et
seq., as a result of their knowing presentation, or causing the presentation, of false

claims for payment, retention of overpayments under government loan programs and

retaliation against Relator.

      2.     The Relator has evidence that State Bank, through its employees,

including Hazelman, Bird, Taylor, Brantley, Schuman, and John/Jane Doe Loan

Officers 1-20, personally or through their subordinates, submitted and/or caused to

be submitted false claims to the United States in connection with their fraudulent

mortgage practices described below. Defendants have sold tens of millions of

dollars’ worth of loans to the Federal National Mortgage Association (“Fannie

Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”) based on

false certifications regarding the quality of the loans. Defendants have also

originated tens of millions of mortgage loans through the U.S. Department of

Housing and Urban Development (“HUD”), the U.S. Department of Veterans

Affairs (“VA”), and U.S. Department of Agriculture (“USDA”) mortgage programs

based on false certifications regarding the quality of the loans. Upon information and

                                          2
            Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 4 of 70




belief, Defendants have submitted false claims for insurance from HUD, the VA,

and the USDA in connection with loans originated by Defendants based on false

certifications regarding the quality of the loans.

                             JURISDICTION AND VENUE

         3.      This action arises under the False Claims Act, as amended, 31 U.S .C.~ §

3729-3733. This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C.      § 1331, and subject matter jurisdiction under the federal False Claims Act,
31 U.S.C.      § 3732.
       4.        Venue lies in this district under 28 U.S.C.   § 1391(b) & (c) and 31
U.S.C.      § 3732(a) because the Defendants transact business and have committed acts
in violation of 31 U.S.C.        § 3729 in this district. State Bank maintained its
headquarters in this district and Cadence Bank maintains its headquarters in this

district.

                                         PARTIES

   A. Plaintiff/Relator

         5.      Relator John Peterson is a resident of the State of Georgia. Relator

Peterson was employed as a loan officer assistant in the Pooler, Georgia office of

State Bank from November 15, 2017 until March 1, 2018 when he resigned rather

than participate in Defendants’ fraud described herein.


                                              3
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 5 of 70




      6.     Relator has an associate degree in Legal Studies from Gulf Coast State

College in Panama City, florida and studied pre-law at the University of Central

Florida in Orlando, Florida. Prior to State Bank, Relator worked as a mortgage loan

processor at a credit union in Panama City, Florida, where Relator received

substantial training on underwriting guidelines and documentation requirements for

all home equity loan products and training on compliance with mortgage lending

regulations, including the Real Estate Settlement Procedures Act, (“RESPA”), the

Truth in Lending Act (“TILA”), the RESPA Integrated Disclosure Rule (“TRID”),

and fair lending laws.

      7.     At State Bank, Relator was the loan officer assistant to Defendant Tim

Hazelman, Vice President and Loan Officer. While employed as a loan officer

assistant at State Bank, Relator’s responsibilities included interfacing with

borrowers and third-party vendors (e.g. realtors), qualifying borrowers for loans,

issuing loan documents, and assisting the loan officer as needed. Relator received

minimal training at State Bank regarding compliance with mortgage lending laws

and regulations; rather, training focused primarily on how to complete forms. State

Bank did not provide any written guidance or job aids concerning with compliance

with Government Programs.



                                         4
        Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 6 of 70




       8.      Relator Peterson has independent knowledge of all the allegations

against Defendants. The Relator did not derive his allegations of wrongdoing noted

below from public disclosures, but rather through his own first-hand experience

working at State Bank. The Relator is the “original source” of the information on

which the allegations contained herein are based, as that term is defined in 31   U.S.C.
§3730(e)(4).

      9.       Before filing this Complaint, Relator served the U.S. Attorney for the

Northern District of Georgia and the Attorney General of the United States with a

disclosure of all material evidence and information in his possession as required by

31 U.S.C.    § 3730(b)(2).
       10.     This action is brought by Relator in the name of the United States to

recover penalties and damages arising from the false claims for payment and related

false records made by Defendants and/or caused to be made by Defendants. The real

party in interest to the claims set forth herein is the United

States of America.

   B. Defendants

               1) State Bank

       11.     Defendant State Bank Financial Corporation was, until its acquisition

by Cadence Bancorporation effective January 1, 2019, a bank holding company that


                                            5
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 7 of 70




was incorporated under the laws of the State of Georgia in 2010 to serve as a holding

company of State Bank and Trust Company. State Bank Financial Corporation’s

headquarters were located in Atlanta, Georgia. Prior to its merger with Cadence

Bancorporation at the start of 2019, State Bank Financial Corporation’s total assets

were approximately $5 billion.

       12.   Defendant State Bank and Trust Company (“State Bank”) was a

Georgia state-chartered bank that opened in October 2005 and grew via the

acquisition of 17 banks totaling $6 billion in assets and $5.2 billion in deposits. State

Bank’s main office was located in Macon, Georgia. State Bank operated 32 full-

service branches throughout seven of Georgia’s eight largest metropolitan areas,

including Atlanta, MaconlMiddle Georgia, Augusta, Athens, Gainesville and

Savannah.

       13.   State Bank’s mortgage division (“State Bank Mortgage”) was based in

Augusta, Georgia and had 10 mortgage offices in the following areas: Atlanta,

Augusta, Macon/Middle Georgia, Savannah/Pooler, and Athens/Gainesville. State

Bank Mortgage had 17 loan officers and 7 senior mortgage bankers. State Bank

Mortgage offered conventional, VA, FHA and USDA Rural Development Loans.

State Bank Mortgage had total volume of mortgage loans closed for 2017 of over



                                           6
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 8 of 70




$506 million, of which more than $306 million was retail and nearly $200 million

was wholesale.

      14.    State Bank Mortgage originated approximately $500 million in

residential mortgage loans per year. State Bank’s SEC filings state that

      We engage in mortgage banking as part of an overall strategy to deliver
      fixed and variable rate residential real estate loan products to customers.
      The loans are primarily originatedfor sale into the secondary market
      with servicing released, and are approved for purchase by a third
      party investor prior to closing. We also operate wholesale lending to
      facilitate the purchase of loans from qualified brokers and
      correspondents for resale in the secondary market. We bear minimal
      interest rate risk on these loans and only hold the loans temporarily until
      documentation can be completed to finalize the sale to the investor.
      (emphasis added)

             2) Cadence

      15.    Defendant Cadence Bancorporation (“Cadence”) is a bank holding

company and a Delaware corporation headquartered in Houston, Texas. Cadence is

the parent company of Cadence Bank, N.A. On May 13, 2018, Cadence announced

that it would be merging with State Bank Financial Corporation. The combined

organization would have $16 billion in assets, $12 billion in loans, $13 billion in

deposits and approximately 100 branches serving Texas, Georgia, Florida, Alabama,

Tennessee and Mississippi.

      16.    Defendant Cadence Bank, N.A. (“Cadence Bank”) is the bank

subsidiary of Cadence. Cadence Bank’s corporate headquarters were to move to

                                           7
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 9 of 70




Atlanta from Birmingham and Cadence Bank CEO Sam Tortorici would relocate to

Atlanta. Cadence was to remain headquartered in Houston.

      17.    State Bank Financial Corporation merged with and into Cadence and

State Bank merged with and into Cadence Bank effective January 1, 2019. The

combined bank is the fourth largest bank in Georgia and the sixth largest bank in

Atlanta.

             3) CenterState

      18.    Defendant CenterState Bank Corporation (“CenterState”), based in

Winter Haven, Florida, is a Florida corporation. CenterState operates as one of the

largest community bank franchises headquartered in the State of Florida. On

September 24, 2018, State Bank Financial Corp. announced that CenterState

acquired from State Bank the mortgage loan pipeline associated with the mortgage

business, hired a team of mortgage professionals from State Bank associated with

State Bank’s residential lending business, and assumed certain leases where State

Bank mortgage professionals have been located.

      19.    Upon information and belief, the mortgage professionals from State

Bank hired by CenterState continue to engage in the fraudulent practices described

herein at CenterState.




                                         8
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 10 of 70




            4) Individual Defendants

      20.   Defendant Tim Hazelman is a resident of the State of Georgia.

Hazelman was a Vice President and Loan Officer in State Bank’s Pooler, Georgia

branch. Hazelman is now a loan officer with CenterState in its Pooler, Georgia

branch.

      21.   Hazelman was the second highest producing loan officer in State

Bank’s mortgage division, originating approximately $20 million in loans each year

going back to at least 2015, and upon information and belief, prior to 2015.

Hazelman’s loan production for the years 2015-2017 and the first quarter of 2018

were as follows:

                                 1) 2018       2) $7,528,965
                                    through
                                    03/01/18
                                 3) 2017       4) $24,407,781
                                 5) 2016       6) $21,482,230
                                 7) 2015       8) $19,278,863

      22.   Hazelman’s profile on State Bank’s website stated that he is a “VA

Loan Specialist” and, Realtor estimates based on his experience as Hazelman’s loan

officer assistant that approximately 45-50% of all loans Hazelman originates are VA

loans, 20-30% of the loans Hazelman originates are FHA loans, and the remaining

loans Hazelman originates, approximately 20-35%, are sold to Fannie Mae or

Freddie Mac.
                                         9
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 11 of 70




      23.    Defendant Thomas Bird (“Bird”) is a resident of the State of Georgia.

Bird was the CEO of State Bank Mortgage. Bird is now a First Vice President at

CenterState Mortgage.

      24.   Defendant Debra Taylor (“Taylor”) is a resident of the State of Georgia.

Taylor was a Vice President at State Bank Mortgage and managed the underwriting

and retail processing departments at State Bank Mortgage.

      25.   Defendant Lisa Brantley (“Brantley”) is a resident of the State of

Georgia. Brantley was a loan officer in the Pooler, Georgia branch of State Bank

Mortgage.

      26.   Defendant Lisa Schuman (“Schuman”) is a resident of the State of

Georgia. Schuman was the branch manager of the Pooler, Georgia branch of State

Bank Mortgage.

            5) John/Jane Doe Loan Officers 1-20

      27.   Defendant JohnlJane Doe Loan Officers 1-20 are other loan officers

who engaged in fraudulent mortgage loan practices similar to those described herein.

  FEDERAL LAWS PROffiBITING FRAUIJ ON THE UNITED STATES

      The False Claims Act

      28.    Originally enacted in the 1860s to combat fraud against the Union

Army during the Civil War, the False Claims Act is the primary tool with which the


                                         10
         Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 12 of 70




United States combats false or fraudulent claims against the Government and

protects federal funds. The Supreme Court has held that the False Claims Act’s

provisions must be construed broadly to reach “all types of fraud, without

qualification, that might result in financial loss to the Government.” United States v.

Neijfert-White Co., 390 U.S. 228, 232 (1968).

         29.   The False Claims Act provides that a person is liable to the United

States Government for each instance in which the person knowingly presents, or

causes to be presented, a false or fraudulent claim for payment or approval. 31

U.S.C.    § 3729(a)(1) (2006); 31 U.S.C. § 3729(a)(1)(A) (2010).
         30.   The False Claims Act also makes liable any person who “knowingly

makes, uses, or causes to be made or used, a false record or statement material to a

false or fraudulent claim.” 31 U.S.C.   § 3729(a)(1)(B) (2010). The prior version of
the false statements provision made liable any person who “knowingly makes, uses,

or causes to be made or used, a false record or statement to get a false or fraudulent

claim paid or approved by the Government.” 31 U.S.C.       § 3729(a)(2) (2006).
         31.   The Act defines “knowingly” to mean that a person “(i) has actual

knowledge of the information; (ii) acts in deliberate ignorance of the truth or falsity

of the information; or (iii) acts in reckless disregard of the truth or falsity of the

information.” 31 U.S.C.    § 3729(b) (2006); 31 U.S.C. § 3729(b)(1)(A) (2010). The

                                          11
         Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 13 of 70




False Claims Act provides that no proof of specific intent to defraud is required. 31

U.S.C.    § 3729(b) (2006); 31 U.S.C. § 3729(b)(1)(B) (2010).
         32.   The Fraud Enforcement Recovery Act of 2009 amended the False

Claims Act to define “claim” to include: “any request or demand, whether under a

contract or otherwise, for money or property and whether or not the United States

has title to the money or property, that— (i) is presented to an officer, employee, or

agent of the United States; or (ii) is made to a contractor, grantee, or other recipient,

if the money or property is to be spent or used on the Government’s behalf or to

advance a Government program or interest, and if the United States Government—

(I) provides or has provided any portion of the money or property requested or

demanded; or (II) will reimburse such contractor, grantee, or other recipient for any

portion of the money or property which is requested or demanded.” 31 U.S.C.             §
3729(b)(2)(A).

         33.   The Supreme Court has made clear that a request for payment made

under a federal loan guarantee that was obtained in violation of a statute, regulation,

or program requirement, by the use of a false statement, or by means of other

fraudulent conduct qualifies as a “claim” under the False Claims Act. See Ne(fert

White Co., 390 U.S. at 232.



                                           12
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 14 of 70




      34.           Any person who violates the False Claims Act “is liable to the United

States Government for a civil penalty of not less than [$5,500] and not more than

[$11,000]   .   .   .   ,   plus 3 times the amount of damages which the Government sustains

because of the act of that person.” 31 U.S.C.            § 3729(a)(1); 28 C.F.R. § 85.3(a)(9).
  BACKGROUND OF THE GOVERNMENT MORTGAGE PROGRAMS

      35.           The United States encourages home ownership through multiple

government mortgage programs (“Government Programs”).

   A. Fannie Mae and Freddie Mac Loan Purchase Programs

      36.           The Federal National Mortgage Association (“Fannie Mae”) and

Federal Home Loan Mortgage Corporation (“Freddie Mac”) are government

sponsored enterprises (“GSE”) that buy mortgages from lenders and either hold

these mortgages in their portfolios or package the loans into mortgage-backed

securities (“MBS”) that may be sold. Lenders use the cash raised by selling

mortgages to the GSEs to engage in further lending. Fannie Mae and Freddie Mac

were created by Congress to provide liquidity, stability and affordability to the

mortgage market.

                    1) Fannie Mae and Freddie Mac Conservatorship

      37.           In the years following the housing and mortgage market turmoil that

began around 2007, the GSEs experienced financial difficulty. By 2008, the


                                                    13
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 15 of 70




OSEs’ financial condition had weakened, generating concerns over their ability

to meet their combined obligations.

      38.   On July 30, 3008, pursuant to the Housing and Economic Recover

Act of 2008 (“HERA”), Pub. L. No. 110-289, 122 Stat. 2654 (codified at 12

U.S.C.   § 4617), Congress created the Federal Housing Finance Agency
(“FHFA”), a federal agency, to oversee Fannie Mae, Freddie Mac, and the

Federal Home Loan Banks.

      39.   On September 6, 2008, pursuant to HERA and in response to the

insolvency of the GSEs due to mortgage defaults and delinquencies, the Director

of FHFA placed Fannie Mae and Freddie Mac into conservatorships and

appointed FHFA as conservator. In that capacity, FHFA has the authority to

exercise all rights and remedies of the GSEs. 12 U.S.C.   § 4617(b)(2).
      40.   Simultaneous with the placement of Fannie Mae and Freddie Mac

into conservatorship, the United States Department of the Treasure (“Treasury”)

exercised its authority under HERA to “purchase any obligations and other

securities” issued by the GSEs and began to purchase preferred stock pursuant

to the Senior Preferred Stock Purchase Agreements (“PSPAs”).




                                      14
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 16 of 70




      41.    On September 7, 2008, following the conservatorship of Fannie

Mae and Freddie Mac and Treasury’s purchase of GSE preferred stock, the value

of GSEs stock was eliminated.

      42.    Since the conservatorship, Treasury has made quarterly capital

contributions to each of the USEs.     These federal funds have been used to

purchase mortgages sold from lenders including State Bank, to cover losses from

single-family mortgages purchased and guaranteed by the USEs, and reimburse

losses incurred by GSEs as a result of guaranteeing those mortgages.

             2) GSE Rep and Warrant Model

      43.    In purchasing loans for their single-family business, USEs operate

on a “rep and warrant model” relying on lenders’ representations and warranties

that their loans comply in all respects with the standards outlined in the USE

selling guides and lender sales contracts, which set forth underwriting,

documentation, quality control, and self-reporting requirements. Specifically,

the loans sold to Fannie Mae must comply with its Single-Family Selling Guide

(the “Selling Guide”). Loans sold to Freddie Mac must comply with its

Single-Family Seller/Servicer Guide (the “Freddie Guide”) and purchase

contracts.




                                       15
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 17 of 70




      44.     The purchase contracts between a GSE and a lender include both a

long-term master agreement that supplements the relevant selling guide and

short-term contracts that grant variances or waivers from the selling guide

requirements to permit a lender to sell a specific loan product. The GSEs

typically renegotiate such variances on an annual basis based on the performance

of the applicable loan product and other factors, and may decide to adjust the

pricing on the affected loans for the following year or eliminate the variance

altogether.

      45.     The rep and warrant model operates on the assumption that the

sellers of the loans--usually also the originators of the loan--are in a superior

position of knowledge about the quality of those loans. Lenders assume certain

obligations in accordance with their superior position of knowledge, such as the

duty to perform prudent underwriting and quality assurance checks as required

by the guidelines, and to self-report loans they identify as fraudulent,

noncompliant with GSE guidelines, or otherwise materially defective. The OSEs

also delegate the underwriting of the loans they purchase to the lenders.

Although the GSEs reserve the right to sample a portion of the loans they

purchase to ensure compliance with the guidelines, they generally conduct full

file reviews only if a loan goes into default.

                                         16
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 18 of 70




      46.   State Bank’s annual report on Form 10-K for the fiscal year ended

December 31, 2017 provides:

      Loans held-for-sale include the majority of originated residential
      mortgage loans and certain Small Business Administration (“SBA”)
      loans, which the Company has the intent and ability to sell.



      The loan sales agreements generally require that we repurchase or
      indemnify the investors for losses or costs on loans we sell under
      certain limited conditions. Some of these conditions include
      underwriting errors or omissions, fraud or material misstatements
      by the borrower in the loan application or invalid market value on
      the collateral property due to deficiencies in the appraisal.

      47.   Upon information and belief, State Bank and CenterState each

entered into a Mortgage Selling and Servicing Contract (the Master Contract”)

with Fannie Mae. As set forth in that Master Contract, in sum or substance, State

Bank and CenterState as lender made several specific warranties regarding each

mortgage, including warranties that its mortgage conforms to all applicable

requirements in the Guides and the Master Agreement, and that State Bank and

CenterState know nothing involving the mortgage, the property, the mortgagor,

or the mortgagor’s credit standing that can reasonably be expected to: (i) cause

private institutional      investors to regard the mortgage as an unacceptable

investment; (ii   )   cause the mortgage to become delinquent; or (iii   )   adversely

affect the mortgage’s value or marketability.

                                          17
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 19 of 70




      48.   Upon information and belief, the relevant agreements expressly

affirmed that State Bank’s and CenterState’s representations applied in their

entirety to each mortgage it sold to Fannie Mae, were made as of the date transfer

is made, and continued after the purchase of the mortgage.

      49.   In representing to Fannie Mae that the loan sold to the GSEs is an

acceptable investment, State Bank and CenterState further warranted that: (i) all

required loan data is true, correct, and complete; (ii) automated underwriting

conditions are met for loans processed through an automated underwriting

system, and (iii) no fraud or material misrepresentations has been committed by

any party, including the borrower. These requirements were set forth in the

Selling Guides and remain in effect today.

      50.   State Bank and CenterState further warranted that their quality

control departments takes certain post-closing measures intended to detect

problems with loan manufacturing        quality, including: (i) reviewing data

integrity within automated underwriting systems; (ii) re-verifying underwriting

decisions and documents; (iii) re-verifying fieldwork documents (including as

to appraisal and title); (iv) reviewing closing and legal documents; and (v)

conducting regular reviews of internal controls relating to loan manufacturing



                                       18
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 20 of 70




quality and fraud prevention. These requirements were set forth in the yearly

versions of the Selling Guide.

      51.   Similarly, the Freddie Guide provides that “[a]s of the Delivery

Date, the Funding Date and the date of any substitution of Mortgages pursuant

to the Purchase Documents, the Seller warrants and represents the following for

each Mortgage purchased by Freddie Mac: (1) The terms, conditions, and

requirements stated in the Purchase Documents [defined to include the

guidelines and contacts] have been fully satisfied; (2) All warranties and

representations of the Seller are true and correct; (3) The Seller is in compliance

with its agreements contained in the Purchase Documents; [and] (4) The Seller

has not misstated or omitted any material fact about the Mortgage.” These

representations were set forth in the yearly versions of the Freddie Guide.

      52.   Upon information and belief, State Bank and CenterState entered

into a Master Agreement with Freddie Mac that provides, in sum or substance,

that Defendants as seller complied with all requirements of the Freddie Mac

Single-Family Seller/Servicer Guide and the other Purchase Documents, as

modified and supplemented by the terms of the Master Agreement.

      53.   State Bank’s and CenterState’s representations that they are

underwriting and delivering investment-quality mortgages according to the

                                        19
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 21 of 70




GSEs’ selling guides and contractual requirements were material to the GSEs’

decisions to purchase mortgage loans.

      54.   When a GSE identifies a material breach of a warranty, usually

during a post-default quality review of a loan, it may demand that the lender

repurchase the loan and/or reimburse the GSE for any loss incurred.

   B. The FHA Mortgage Insurance Program

      55.   The Federal Housing Administration (“FHA”), a department of the U.S.

Department of Housing and Urban Development (“HUD”), is the largest mortgage

insurer in the world, insuring approximately one-third of all new residential

mortgages in the United States. Pursuant to the National Housing Act of 1934, FHA

offers various mortgage insurance programs. Through these programs, FHA insures

approved lenders (‘mortgagees”) against losses on mortgage loans made to buyers

of single-family housing. FHA mortgage insurance encourages lenders to make

loans to creditworthy borrowers who nevertheless might not meet conventional

underwriting requirements. Under HUD’s mortgage insurance programs, if a

homeowner defaults on a loan and the mortgage holder forecloses on the property,

HUD will pay the mortgage holder the balance of the loan and assume ownership

and possession of the property. HUD also incurs expenses in managing and

marketing the foreclosed-upon property until it is resold. FHA mortgage insurance

                                        20
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 22 of 70




makes mortgage loans valuable in the secondary markets, as FHA loans are expected

to have met HUD requirements and because they are secured by the full faith and

credit of the United States.

       56.    HUD’s Direct Endorsement Lending program is one of the PHA

insured mortgage programs. A “Direct Endorsement Lender” is authorized to

underwrite mortgage loans, decide whether the borrower represents an acceptable

credit risk for HUD, and certify loans for FHA mortgage insurance without prior

HUD review or approval. To qualify for PHA mortgage insurance, a mortgage must

meet all of the applicable HUD requirements (e.g., income, credit history, valuation

of property, etc.).

       57.    HUD relies on the expertise and knowledge of Direct Endorsement

Lenders in providing FHA insurance and relies on their decisions. A Direct

Endorsement Lender is therefore obligated to act with the utmost good faith,

honesty, fairness, undivided loyalty, and fidelity in dealings with HUD. The duty of

good faith also requires a Direct Endorsement Lender to make full and fair

disclosures to HUD of all material facts and to take on the affirmative duty of

employing reasonable care to avoid misleading HUD in all circumstances.

       58.    State Bank was a Direct Endorsement Lender and, upon information

and belief, CenterState is a Direct Endorsement Lender.

                                        21
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 23 of 70




             1) FHA Underwriting and Due Diligence Requirements

      59.    A Direct Endorsement Lender is responsible for all aspects of the

mortgage application, the property analysis, and the underwriting of the mortgage.

The underwriter must “evaluate [each] mortgagor’s credit characteristics, adequacy

and stability of income to meet the periodic payments under the mortgage and all

other obligations, and the adequacy of the mortgagor’s available assets to close the

transaction, and render an underwriting decision in accordance with applicable

regulations, policies and procedures.” 24 C.F.R.   § 203.5(d).
      60.    Mortgagees must employ underwriters who can detect warning signs

that may indicate irregularities, as well as detect fraud, in addition to the

responsibility that underwriting decisions are performed with due diligence in a

prudent manner. HUD Handbook 4000.4 REV-i,             ¶ 2-4(C)(5); see also 1-JUD
Handbook 4155.2 ¶ 2.A.4.b.

      61.    HUD relies on Direct Endorsement Lenders to conduct due diligence

on Direct Endorsement loans. The purposes of due diligence include determining a

borrower’s ability and willingness to repay a mortgage debt, thus limiting the

probability of default and collection difficulties. Due diligence thus requires an

evaluation of, among other things, a borrower’s credit history, capacity to pay, cash

to close, and collateral. In all cases, a Direct Endorsement Lender owes HUD the

                                         22
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 24 of 70




duty, as prescribed by federal regulation, to exercise the same level of care which it

would exercise in obtaining and verifying information for a loan in which the

mortgagee would be entirely dependent on the property as security to protect its

investment.

      62.     HUD has set specific rules for due diligence predicated on sound

underwriting principles. In particular, HUD requires Direct Endorsement Lenders to

be familiar with, and to comply with, governing HUD Handbooks and Mortgagee

Letters, which provide detailed processing instrnctions to Direct Endorsement

Lenders. These materials specify the minimum due diligence with which Direct

Endorsement Lenders must comply.

      63.     With respect to ensuring that borrowers have sufficient credit, a Direct

Endorsement Lender must comply with governing HUD Handbooks, such as HUD

4155.1, Mortgage Credit Analysis for Mortgage Insurance on One-to-Four-Family

Properties, to evaluate a borrower’s credit. The rules set forth in HUD 4155.1 exist

to ensure that a Direct Endorsement Lender sufficiently evaluates whether a

borrower has the ability and willingness to repay the mortgage debt.

      64.     To properly evaluate a borrower’s credit history, a Direct Endorsement

Lender must, at a minimum, obtain and review credit histories; analyze debt

obligations; reject documentation transmitted by unknown or interested parties;

                                          23
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 25 of 70




inspect documents for proof of authenticity; obtain adequate explanations for

collections, judgments, recent debts, and recent credit inquiries; establish income

stability and make income projections; obtain explanations for gaps in employment,

when required; document any gift funds; calculate debt and income ratios and

compare those ratios to the fixed ratios set by HUD rules; and consider and document

any compensating factors permitting deviations from those fixed ratios.

            2) FHA Quality Control Requirements

      65.   Furthermore, to maintain HUD-FHA approval, a Direct Endorsement

Lender must implement and maintain a quality control program. HUD requires the

quality control department to be independent of mortgage origination and servicing

functions. To comply with HUD’s quality control requirements, a lender’s quality

control program must (among other things): (a) review a prescribed sample of all

closed loan files to ensure they were underwritten in accordance with HUD

guidelines; and (b) conduct a full review of all loans going into default within the

first six payments, which HUD defines as “early payment defaults.”

      66.   In conducting a quality control review of a loan file, the lender must,

among other things, review and confirm specific items of information.




                                        24
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 26 of 70




      67.    The HUD Handbook lays out a rating system for the quality control

reviews, in which the lender implements a system of evaluating each Quality Control

sample on the basis of the severity of the violations found during the review.

      68.    Under HUD’s rules, a lender must report to HUD (along with the

supporting documentation) “[s]erious deficiencies, patterns of non-compliance, or

fraud uncovered by mortgagees” during the “normal course of business and by

quality control staff during reviews/audits of PHA loans” within 60 days of the initial

discovery. HUD Handbook 4060.1 REV-i, CHG-i, ¶91 6-13, 6-3(J); see also HUD

Handbook 4060.1 REV-2, 7-3(J) (requiring Direct Endorsement Lenders to

“immediately” report findings of “fraud or other serious violations” affecting an

FHA loan); HUD Handbook 4060.1 REV-2, ¶2-23 (“Mortgagees are required to

report to HUD any fraud, illegal acts, irregularities or unethical practices.”) Upon

making such findings, the lender must also expand the scope of the quality control

review both by increasing the number of files reviewed and conducting a more

in-depth review of the selected files.

      69.    Until 2005, HUD’s rules instructed Direct Endorsement Lenders to

make the required self-reports of loans with serious deficiencies, patterns of

noncompliance, or fraud in writing to HUD through the Quality Assurance Division

of the HUD Homeownership Centers (“HOCs”) having jurisdiction. In May 2005,

                                          25
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 27 of 70




HUD issued Mortgagee Letter 2005-26, which notified lenders that going forward

they would have to participate in electronic reporting through HUD’s online

Neighborhood Watch system. The new method became mandatory at the end of

November 2005, and required mortgagees “to report serious deficiencies, patterns of

noncompliance, or suspected fraud, to HUD in a uniform, automated fashion” and

in lieu of written reports to the various HOCs.

      70.    In addition to reporting loans affected by fraud or other serious

violations to HUD, the lender is required to take corrective action in response to its

findings. In particular, quality control review findings must be reported to the

mortgagee’s senior management within one month of completion of the initial report

and management must take prompt action to deal appropriately with any material

findings. The final report or an addendum must identify the actions being taken, the

timetable for their completion, and any planned follow-up activities. Appropriate

action by management includes following up with underwriters responsible for

material findings to ensure that they are properly trained and diligently reviewing

each file before endorsing it for FHA mortgage insurance.

             3) FHA Direct Endorsement Lender Certifications

      71.    Every Direct Endorsement Lender, including, upon information and

belief, State Bank and CenterState, must make an annual certification of

                                         26
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 28 of 70




compliance with the programs qualification requirements, including due diligence

in underwriting and the implementation of a mandatory quality control plan (the

“Annual Certification’). The Annual Certification states, in sum or substance:

      I know or am in the position to know, whether the operations of the
      above named mortgagee conform to HUD-FHA regulations,
      handbooks, and policies. I certify that to the best of my knowledge, the
      above named mortgagee conforms to all HUD-FHA regulations
      necessary to maintain its HUD-FHA approval, and that the above-
      named mortgagee is fully responsible for all actions of its employees
      including those of its HUD-FHA approved branch offices.

      72.    Absent a truthful Annual Certification, a lender is not entitled to

maintain its direct endorsement lender status and is not entitled to endorse loans for

FHA insurance.

      73.    In addition to the Annual Certification requirement, after each

mortgage closing, the Direct Endorsement Lender must certify that the lender

conducted due diligence and/or ensured data integrity such that the endorsed

mortgage complies with HUD rules and is “eligible for HUD mortgage insurance

under the Direct Endorsement program.” Form HUD-92900-A. For each loan that

was underwritten with an automated underwriting system approved by FHA, the

lender must additionally certify to “the integrity of the data supplied by the lender

used to determine the quality of the loan [and] that a Direct Endorsement

Underwriter reviewed the appraisal (if applicable).” Id. For each loan that required

                                         27
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 29 of 70




manual underwriting, the lender must additionally certify that the underwriter

“personally reviewed the appraisal report (if applicable), credit application, and all

associated documents and ha[s] used due diligence in underwriting th[ej mortgage.

   Id. HUD relies on each certification to endorse the loan and provide the lender

with a mortgage insurance certificate.

   C. The VA Mortgage Insurance Program
      74..   The VA Home Loan Program’s guaranties are issued to help eligible

service members, veterans, reservists and certain unmarried surviving spouses

obtain houses, condominiums, residential cooperative housing units, and

manufactured homes. 38   U.S.C. §~ 3701(b)(3), 37 10(a), 3712. The primary purpose
of the VA Home Loan Program is to help such individuals finance the purchase of

homes on more advantageous terms than typically would be available to them.

      75.    The VA provides a repayment guarantee to qualified lenders equal to a

specified percentage of the loan upon default of the primary debtor. 38 U.S.C      §~
3702(d), 3712(c)(2)-(3); 38 C.RR.    §~ 36.4202, 36.4225. Only loans meeting the
VA’s underwriting requirements are entitled to the VA’s insurance guarantee.

      76.    By providing protection in the event of a default, the VA’s insurance

program encourages lenders to provide financing to veterans.




                                         28
        Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 30 of 70




   B. The USDA Mortgage Insurance Program

        77.   The U.S. Department of Agriculture and Rural Development

(“USDA”) has a single-family residence loan guarantee program which assists

approved lenders in providing low- and moderate-income households the

opportunity to own adequate, modest, decent, safe and sanitary dwellings as their

primary residence in eligible rural areas. The program provides a 90% loan note

guarantee to approved lenders in order to reduce the risk of extending 100% loans

to eligible rural homebuyers.

        78.   The Rural Housing Service (“RHS”) program provides mortgage

insurance guarantees for loans made to qualified borrowers for housing in rural

communities. See 7 C.F.R.       § 1980.345 (applicant eligibility). The RHS partners
with a broad range of eligible lenders. When an eligible lender certifies that all

program requirements have been met, delivers a completed Loan Closing Report,

and pays the guarantee fee, the RHS concurrently executes a loan note guarantee. 7

C.RR.    §* 1980.309(a) (qualification of lenders), 1980.361 (issuance of loan note
guarantee).

        79.   The RHS loan program is intended “to assist eligible households in

obtaining adequate but modest, decent, safe, and sanitary dwellings and related

facilities for their own use in rural areas.” 7 C.F.R.   § 1980.30 1(a).

                                           29
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 31 of 70




      80.    Like the FHA insurance program, the RHS program promotes lending

to creditworthy borrowers that meet the Department of Agriculture’s underwriting

requirements.

      81.    Relator’s branch manager, Defendant Brantley, originated USDA

loans. James Gay, the top originating loan officer while Relator was at State Bank,

also originated USDA loans.

   E. Government Mortgage Program Standards

      82.    Government mortgage programs have strict underwriting standards in

order to ensure the quality of the mortgages guaranteed and/or purchased by the

government. Lenders are also required to certify the accuracy of information in

residential loan applications guaranteed or insured by federal government programs

before agencies will guarantee or purchase a loan.

      83.   Before HUD, VA, and USDA will issue a firm commitment for

mortgage insurance, lenders must certify that: (1) the information contained in the

initial Uniform Residential Loan Application and the Addendum was obtained from

the borrower by an employee of the lender and is to the best of the lender’s

knowledge complete and accurately represents the information obtained by the

lender as of the date the borrower provided the information; and (2) the information

contained in the final Uniform Residential Loan Application signed by the borrower

                                        30
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 32 of 70




was obtained by an employee of the lender and to the best of lender’s knowledge is

complete and accurately represents the information obtained by the lender as of the

date verified by the lender.

   F. Dodd-Frank Mortgage Reforms

       84.    Lack of adherence to underwriting standards, and outright fraud in the

mortgage origination and underwriting process, contributed to the bursting of the

real estate bubble in 2007, triggering the most severe economic recession in the

United States since the Great Depression. The material defects in the mortgage

origination and underwriting process that contributed to the financial crises included

failing to properly verify a borrower’s employment, assets, or credit; materially

overstating a borrower’s income, assets, or willingness to repay the mortgage loan;

materially understating a borrower’s liabilities or ability to repay the mortgage loans;

and failing to ensure the property provides adequate collateral for the mortgage loan.

The crises was fueled, in part, but widespread predatory and fraudulent mortgage

lending practices that led to massive foreclosures around the country. In the wake of

the financial crises, Congress enacted the Dodd-Frank Wall Street Reform and

Consumer Protection Act of 2010 (“Dodd-Frank”) to address many of the financial

practices that led to the financial crises.




                                              31
        Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 33 of 70




        85.   Dodd-Frank mortgage reforms included requirements that: (1) lenders

verify a borrower’s ability to repay the mortgage; (2) borrowers document their

employment and debt levels; and, (3) lenders disclose all the costs involved in each

loan.

        86.   Dodd-Frank requires that lenders “make[j a reasonable and good faith

determination based on verified and documented information that, at the time the

loan is consummated, the consumer has a reasonable ability to repay the loan” Dodd-

Frank Act, Section 1411; 15    U.S.C. § 1639c(a)(1). “In order to safeguard against
fraudulent reporting,” income considered to determine the borrower’s ability to

repay a loan must be verified either by “Internal Revenue Service transcripts of tax

returns;” or “(B) a method that quickly and effectively verifies income

documentation by a third party subject to rules prescribed by the Board.” Dodd-

Frank Act, Section 1411; 15 U.S.C.    § 1639c(a)(4).
                DEFENDANTS’ FALSE CLAIMS PRACTICES

        87.   During the course of his employment with State Bank, Relator learned

of systemic violations of consumer protection laws, government loan guarantee

programs, and government sponsored entity programs within State Bank’s mortgage

division. Relator complained to his superiors at State Bank about the mortgage

division’s practices and his desire not to participate in these violations. In response,

                                          32
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 34 of 70




Relator was told it “is part of your job description.” Relator chose to resign instead

of participating in deceiving consumers and the government.

   A. State Bank Lacked Basic Policies and Practices to Prevent Mortgage
      Fraud by Loan Officers

      88.    Mortgage loan production normally consists of four phases:

origination, processing, underwriting, and closing. The loan application process is

supposed to take the following course: (1) borrower completes an initial Uniform

Residential Loan Application, (2) within three business days lender issues a Loan

Estimate to the borrower, (3) loan processors verify information on initial Uniform

Residential Loan Application from third parties, including obtaining the Request for

Employment Verification directly from borrower’s employer, (4) verified

information is included in the final Uniform Residential Loan Application, which is

then signed by the borrower, (5) lender certifies that information in application is

correct. Once the loan application and documentation is complete, the loan is

submitted to underwriting for approval or denial.

      89.     All income and employment verifications are to be obtained by loan

underwriting staff directly from borrowers. Loan origination staff are not to take part

in obtaining official verifications from borrowers. The reason for this rule is that

loan origination staff are incentivized to originate loans, because they are

compensated on a commission basis and, therefore, are incentivized to approve
                                          33
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 35 of 70




loans. At State Bank, loan officers were compensated based on 1-2% of the total

amount of a loan. Loan underwriting staff, however, are prohibited from being

incentivized to approve loans.

      90.    Accordingly, lenders must have effective internal controls to avoid the

possibility of fraud by origination staff. State Bank, however, lacked basic

safeguards to avoid fraud by origination staff.

      91.    Lack of Segregation of Duties:        Proper internal controls require

segregation of duties to ensure against fraud by origination staff. For example,

origination staff should not be involved in verifying a borrower’s income; rather,

loan processing staff, who are not compensated on commission, should verify

income. However, at State Bank, origination staff obtained verification documents

prior to forwarding those documents to processing and underwriting staff, thereby,

permitting origination staff to manipulate documents to ensure approval of loans by

underwriters. And this is exactly what they did. According to Relator, State Bank

origination staff verify borrower information so that, if there is an issue with a

borrower’s income, for example, origination staff can “deal with it” before it is sent

to underwriting staff.

      92.    Failure to Limit Capability of PDF Software: Alteration of documents

is a serious risk leading to mortgage fraud. To safeguard against alteration of

                                         34
         Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 36 of 70




documents, lenders typically limit origination staff’s access to the full capabilities

of PDF software (e.g. Adobe Acrobat), which permits users to manipulate PDF

documents. At Relator’s prior employer, for example, loan officers and assistants

were not given the full version of Adobe Acrobat which would permit the user to

alter PDF documents. However, State Bank provides loan officer assistants with the

full version of Adobe Acrobat, thereby permitting loan officers and assistants to alter

documents, including changing information on forms submitted by borrowers and

third parties in PDF format. Loan officers and their assistants at State Bank change

text on PDF documents and use the “paint” function to remove checkmarks from

boxes. Staff also copy customer signatures from one PDF document and paste

customer signatures into other PDF documents. State Bank origination staff also

altered documents received from third parties, including bank statements and pay

stubs.

         93.   Failure to Utilized Document Authentication Software: Lenders can

also utilize document authentication software to ensure PDF documents have not

been manipulated.      Relator’s prior employer utilized document authentication

software, which allowed reviewers to see the history of PDF document, including

who had edited it and what edits they had made. This ensures the authenticity of a

PDF document and ensures that it has not been manipulated. State Bank does not

                                          35
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 37 of 70




utilize any document authentication software for PDF documents. Accordingly,

underwriters and auditors are unable to determine whether PDF documents have

been manipulated.

      94.    The lack of segregation of duties and lack of policies and practices to

prevent fraud, and instead providing the means to alter documents (e.g. PDF

software), permits State Bank loan origination staff to routinely falsify information

on loan applications and forge customer signatures unchecked. Loan origination

staff’s fraudulent practices were so prevalent at State Bank that, as discussed in

greater detail below, underwriting staff discussed it at underwriting department

meetings.

      95.    Lack of Compliance Training: State Bank’s lack of proper procedures

to avoid fraud is compounded by its lack of comprehensive compliance training to

origination staff. As noted above, Relator’s training at State Bank simply consisted

of being told how to complete Government Program forms.

   B. Defendants’ Fraudulent Mortgage Practices

             1) Defendants’ Loan Officers and Assistants Routinely Alter Loan
                Application Documentation

      96.    Loan officers at State Bank, including Hazelman, routinely change

data, and instruct their assistants to change data, on forms submitted by borrowers,

as well as forge borrower’s signatures on loan documents. Sometimes this is done

                                         36
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 38 of 70




manually using “white out” and other times it is done by altering PDF documents.

State Bank loan originators and assistants save customer signatures from PDF

documents into a file so that they can then paste the signature onto other loan

documents. State Bank origination staff also altered bank statements and pay stubs

submitted by borrowers in support of their residential loan applications.

      97.    When Realtor shared with loan processors the problems he was having

working with Hazelman and that Hazelman had asked him to do improper things,

one processor told Relator she was asked to do similarly improper things when she

started at State Bank, including sign customer signatures on documents. The loan

processors told Relator that Hazelman’s prior assistant had quit in part for the same

reason, i.e. that she was being asked to do things she did not feel comfortable doing.

      98.    One loan processor was more strict in following regulatory

requirements with origination staff than others and butted heads with Hazelman

multiple times during Relator’s time with State Bank. The loan processor explained

to Relator that she had been with another bank where she had seen bad things, she

had experienced the FDIC seizing assets at a prior bank where she worked, and that,

as a result, she did not want to go through those things again. The loan processor had

many confrontations with Hazelman, who would barge into the loan processor’s

office yelling if she questioned Hazelman’s documentation. However, she could not

                                         37
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 39 of 70




catch when documents were altered or when origination staff forged borrower

signatures. Other loan processors, in Relator’s observation, took a more lenient

approach to verifying the accuracy of documentation received by origination staff.

      99.    Examples of documents on which State Bank origination staff alter

content and paste customer signatures include the Uniform Residential Loan

Application, Request for Verification of Employment Form and the HUD/VA

Addendum to Uniform Residential Loan Application.

             2) Defendants Alter and Falsify Loan Applications

      100.   State Bank origination staff alter information on Uniform Residential

Loan Applications, including income, expenses, assets, and liabilities. For example,

if a borrower checks the box indicating “yes” the borrower has declared bankruptcy

within the prior seven years, State Bank changes the checked box to “no,” because

origination staff know that the borrower would not be approved for a loan if the

“yes” box were checked.

      101. The Uniform Residential Loan Application includes a section requiring

loan officers to provide information for government monitoring purposes. The

Home Mortgage Disclosure Act (“HMDA”) requires lenders to collect and report

certain demographic information regarding the borrower’s race, ethnicity, and

gender. Hazelman instructed Relator to always check the box indicating that the

                                        38
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 40 of 70




borrower does not wish to provide this information. If the loan officer sees the

borrower face-to-face, the loan officer is supposed to estimate the borrower’ s race.

Hazelman instructed Relator not to do this and to still check the box indicating the

borrower does not wish to provide the information. Doing so allows State Bank to

avoid monitoring for discriminatory lending practices.

      102. State Bank origination staff also forged borrower signatures on loan

applications, either by signing the borrower’s name or copying the borrower’s

signature from another PDF document and pasting the customer’s signatures onto

applications.

                3) Defendants Falsify Employment and Income Documentation

      103. Dodd-Frank rules require that lenders make a reasonable and good faith

determination that a borrower has the ability to repay a loan and requires that lenders

verify a borrower’s income via a third-party source to safeguard against fraudulent

reporting. See 15 U.S.C.   § 1639c. Certain loans, e.g. loans sold to Fannie Mae and
Freddie Mac, require that employment be verified in writing. This can be done

through the Request for Verification of Employment form (Fannie Mae Form 1005).

If a lender has proper internal controls in place, loan origination staff are not

involved in verification of employment, but, rather, this is performed by loan

processors and underwriting staff. However, at State Bank this was not the case.

                                          39
         Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 41 of 70




Indeed, Relator’s job description includes that he should “review all income, check

VOEs [Verification of Employment], assets, and employment information.”

         104. A lender is not permitted to require a borrower to submit documents

verifying employment prior to issuing the Loan Estimate.                See 12 C.F.R.   §
1026.1 9(e)(2)(iii). However, State Bank origination staff routinely request

completed employment and income verification from borrower’s employers prior to

issuing a Loan Estimate. An example of a borrower for which Hazelman directed

Relator to obtain income verification prior to providing estimated fees for a loan was

a borrower named Mr. A, who was applying for a VA guaranteed loan.

         105. State Bank origination staff obtain verification of employment and

income prior to issuing the Loan Estimate, because, that way, if there is an issue with

a borrower’s income, origination staff could “deal with it” before it is sent to

underwriting staff. Indeed, State Bank loan officers routinely changed, or instructed

their assistants to change, the income stated on verification forms. This was done

either by using “white-out” or using the Adobe PDF software to alter verification

forms.

         106. For example, a borrower, N.A., had been hired by Gulfstream in

Savannah in a permanent position, but had been working for a temporary staffing


1   Borrowers are referred to herein by initials to protect their identity.
                                             40
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 42 of 70




agency prior to that. The underwriter on N.A’s file would not approve his application

because loan guidelines do not permit income from temporary work to be included

in income for determining ability to pay. Defendant Taylor overwrote the

underwriter’s decision and was willing to make an exception to the exclusion of

income from temporary work if the borrower could show continuous employment

for two years. Given that the borrower was a recent immigrant, he was not able to

provide verification of his foreign income. Hazelman instructed Relator to utilize a

California agency that would create a verification of employment and document

employment stability for a fee of $120 paid by the borrower. Relator expressed

concerns to both Hazelman and his bank manager, Defendant Shuman, about what

Hazelman had asked him to do. The response relator received was something to the

effect of “you want to get paid, right?” This falsified employment history was

submitted to the underwriter and the loan was approved. The loan was sold to Fannie

Mae or Freddie Mac.

      107. Another borrower, whose name Relator does not recall, applied for loan

down payment assistance through the Georgia Dream program. A loan processor

told Relator that Defendant Brantley forged the borrower’s signature on a credit

explanation letter and created a false verification of employment. The loan processor

caught the falsified documents, told Defendant Schuman about them, but nothing

                                         41
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 43 of 70




happened, and Defendant Brantley was not disciplined. The loan processor

processed a lot of Brantley’s loan applications and told Relator about suspicious

things she found in loan files, e.g. false paystubs, altered verifications of

employment, and false explanation letters. Defendant Brantley was one of the top

producers in the State of Georgia for the Georgia Dream program and USDA loans.

             4) Defendants Create False Explanation Documents

      108. In the event a borrower has an issue on their application that origination
staff believed would impact the borrower’s ability to qualify for a loan, State Bank

origination staff coach borrowers regarding what kind of explanation is necessary to

ensure approval or manufacture explanation documents themselves. If loan

processors or underwriters question the explanation documents, State Bank

Mortgage management simply override the underwriter’s decision.

      109. In addition to the example above of N.A, for whom State Bank obtained

a false employment verification, another example of State Bank origination staff

assisting a borrower in creating false explanation documents is that of C.B. C.B.

applied for a VA insured loan that was initially denied because he had too many

dependents to qualify based on his income. C.B. had four children who lived out of

state with his wife and two children that lived in state with his girlfriend. His loan

was initially denied because the number of dependents listed on his VA Leave

                                         42
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 44 of 70




Earning Statement (“LES”) did not match that on his tax returns. His LES showed

that his wife and four children were dependents, whereas his tax return did not.

Relator grew suspicious, because whenever C.B. called, Hazelman would go outside

to speak with C.B. on his cellphone. After speaking with Hazelman, C.B. wrote a

letter of explanation stating that his wife was his ex-wife and not a dependent. This

was false, because C.B. and his wife were still married. The loan processor did not

believe the letter of explanation and the underwriter denied the loan. When the loan

was denied, Hazelman called Defendants Bird and Taylor. Defendant Taylor

removed that underwriter from the file and Taylor approved the loan herself.

      110. State Bank origination staff also manufacture false documents. For

example, the loan application of one applicant, G.B., was initially denied, because

the borrower had filed for bankruptcy and her bankruptcy administrator had denied

her request to obtain the loan. The borrower’s husband had previously done a

prequalification application, but never filed a full loan application. Defendants

Hazelman and Schuman directed Relator to access the husband’s application file and

create an adverse action notice letter denying the husband’s loan application. This

letter was fraudulent, because the husband had never actually applied for a loan.

Moreover, accessing the husband’s loan file without his permission violates



                                         43
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 45 of 70




consumer financial privacy laws. This letter was then sent to the borrower’s

bankruptcy administrator who then approved her to get the loan.

              5) Defendants Manipulate Documentation of Funds to Close

       111. Lenders are also required to verify and document that the borrower has

sufficient funds from an acceptable source to facilitate the closing of the loan. The

source of the funds may not be the seller, someone with an interest in the transaction,

or funds that must be repaid. If the cash to close comes from a bank account, lenders

are required to ensure that the funds are “seasoned,” i.e. that the borrower has had

the funds for longer than 60-90 days. Lenders will typically request bank statements

from the borrower to confirm the source and seasoning of the cash used for a down

payment. If the cash is not seasoned, lenders will ask about the source of the cash to

ensure that it is not a short-term loan or some other source that would indicate lack

of financial stability.

       112. Hazelman routinely coaches borrowers to circumvent the sourcing

requirements. To avoid having to source funds to close, Hazelman advised

borrowers to put funds in a bank account and wait two months before applying for a

loan. If a borrower provided bank statements that showed that the funds to close had

not been in a bank account for more than 60 to 90 days, State Bank would delete

from the loan file the older bank statements that showed the cash was not in the

                                          44
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 46 of 70




account. When Relator became suspicious about the source of one borrower’s cash

to close and required documentation of the source of the funds, the borrower became

angry with Relator, refused to speak with Relator, and would only speak with

Hazelman.

             6) Defendants Falsely Certify Accuracy of Loan Applications
      113. Once loan application data has been verified and the loan application is

final, the lender must certify that the information contained in the information in the

loan application is accurate by signing the VA/HUD Addendum to Uniform

Residential Loan Application Certification (HUD-92900-A, VA Form 26-1802a).

State Bank loan officers instructed their assistants to sign both the loan officer’s

signature and the borrower’s signatures on the certification. The borrower’s

signature was often cut from another PDF document the borrower had previously

signed and pasted onto the certification.

             7) Defendants Falsely Certify That They Have Provided Counseling
                to VA Loan Borrowers

      114. VA loans require that lenders provide counseling to military

homebuyers and certify that such counseling has been provided on the Counseling

Checklist for Military Homebuyers. State Bank origination staff routinely signed the

certification and forged customer signatures to the counseling checklist without

actually providing any counseling to the borrower.        Hazelman routinely asked

                                            45
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 47 of 70




Relator to sign both Hazelman’s and the customer’s signature to the VA counseling

checklist.

   C. Defendants’ Executive Management Routinely Overrode Underwriting
      Decisions

       115. State Bank Mortgage was headed by its President, Defendant Bird, who

became First Vice President at CenterBank Mortgage when CenterBank took over

State Bank’s mortgage operations in September 2018. Defendant Taylor managed

the underwriting and retail processing departments at State Bank Mortgage.

       116. Relator dealt primarily with three loan processors in State Bank’s

Pooler office and a few times with a loan processor in State Bank’s main mortgage

office in Augusta, as well as a few underwriters directly. The loan processors in the

Pooler branch processed loans for all State Bank branches, not just the Pooler branch.

The loan processors in the Pooler office shared with Relator the common issue of

origination staff being improperly involved in the verification process and indicated

to Relator that alteration of documents and signing customer signatures was

widespread in State Bank’s mortgage division, not just in the Pooler branch.

Underwriting staff felt pressured to turn a blind eye to such actions.

       117. Most of the loan processors and underwriters took a complacent attitude

towards the alteration of documents and forgery of signatures by origination staff,

because the loan processors did not believe they had a choice or that there was
                                          46
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 48 of 70




anything they could do about the issues. Loan processors were also asked to sign

customer signatures themselves. When Relator spoke with or e-mailed underwriters,

he was always met with the attitude of “oh, you work with Hazelman and those

people,” the implication being that the underwriters knew the origination staff was

engaging in improper practices. In Relator’s experience, State Bank’s underwriting

staff rarely, if ever, rejects altered documents.

       118. One of the Pooler-based underwriters was stricter than the other

underwriters. On occasion when that underwriter denied a loan application, loan

officers would go above her head to State Bank Mortgage executive management to

get the denial overridden. When a loan that Hazelman originated was denied

approval by underwriting, Hazelman would call Bird, who would instruct Defendant

Taylor to approve the loan. At other times, Hazelman would call Defendant Taylor

directly to overrule the underwriter’s decision. Taylor would then remove that

underwriter from the loan file and assign another underwriter or Taylor would

approve the loan herself. (See C.B. and N.A. loan file examples, infra.)

   D. Defendants Use Deceptive Bait and Switch Practices in Violation of
      CFPB Disclosure Rule and Conceal This Practice from Mortgage
      Guarantors and Purchasers

      119. Dodd-Frank created the Consumer Financial Protection Bureau

(“CFPB”), whose mission includes preventing predatory mortgage lending and

                                           47
        Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 49 of 70




making it easier for consumers to understand the terms of a mortgage before

finalization. Dodd-Frank directed the CFPB to publish rules and forms that combine

certain disclosures that consumers receive in connection with applying for and

closing on a mortgage loan under the Real Estate Settlement Procedures Act,

(“RESPA”) and the Truth in Lending Act (“TILA”). Consistent with this

requirement, CFPB amended RESPA and TILA regulations to establish new

disclosure requirements and forms for most closed-end consumer credit transactions

secured by real property called the TILA RESPA Integrated Disclosure (“TRID”)

rule.

        120. CFPB rules enacted pursuant to Dodd-Frank require that all lenders use

the same “Loan Estimate” form with consumer borrowers to make it easier for

borrowers to compare loan products. See 12 C.F.R.    § 1024 et seq. The Loan Estimate
combines two previously existing forms, the Good Faith Estimate and the initial

Truth-in Lending disclosure, into one form. The Loan Estimate must be delivered or

placed in the mail to consumers no later than the third business day after the creditor

receives a loan application. See 12 C.F.R.   § 1026.19(e)(1)(iii).
        121. State Bank failed to comply with CFPB’s TRID rule requiring the use

of the Loan Estimate form. Instead, State Bank used a form called an “Itemized Fee



                                          48
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 50 of 70




Worksheet” to provide borrowers with an estimate of loan fees and charges. The

Itemized Fee Worksheet is not approved for use with consumer borrowers.

       122. Lenders are required to make Loan Estimates in good faith and

consistent with the best information reasonably available to the lender at the time

they are disclosed. Generally, if the charge paid by or imposed on the consumer

exceeds the amount originally disclosed on the Loan Estimate, it is not in good faith.

State Bank routinely and intentionally underestimates fees and charges on the

Itemized Fee Worksheet given to consumer borrowers in order to induce borrowers

to use State Bank for their mortgage over other potential lenders.

       123. Relator’s job included preparing Itemized Fee Worksheets for

consumer borrowers. Realtor typically used an online calculator to estimate fees on

the Itemized Fee Worksheet. Hazelman would tell Relator that the estimated fees

Relator input were too high and that borrowers “don’t want to see that amount.”

Hazelman would severely undercut the estimated fees to make it appear that State

Bank’s fees were lower than other banks in order to entice borrowers to choose State

Bank for their mortgage. Hazelman told borrowers the fees quoted on the Itemized

Fee Worksheet were almost certain. However, Hazelman explained to Relator, if the

borrower does not know the actual fees until right before closing, the borrower is not

going to switch banks at that point.

                                         49
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 51 of 70




      124. State Bank did not provide borrowers with the Loan Estimate within

three business days of the loan application, as required by the CFPB rules. Instead,

State Bank intentionally buried the Loan Estimate in the closing documents so that

the customer did not notice that the actual fees charged by State Bank and disclosed

on the Loan Estimate were higher than those quoted in the Itemized Fee Worksheet.

If the borrower were to notice, it would not be until they were sitting at the closing

table, at which point it was too late to shop around for a new loan.

      125. On one occasion, a borrower, Mr. P, noticed the large difference in the

fees originally quoted on the Itemized Fee Worksheet and those actually to be

charged in the Loan Estimate. Mr. P became extremely upset at Hazelman.

Hazelman went to the CEO of State Bank Mortgage division, Defendant Bird, and

requested that State Bank lower the fee for Mr. P, which Mr. Bird permitted. Another

example the Relator recalls in which State Bank used the Itemized Fee Worksheet

was a VA loan to a borrower named Mr. A.

      126. State Bank uses the Encompass software program for digital loan

origination management. All origination documents are uploaded into Encompass.

Relator had a practice of uploading all documents received from or sent to borrowers

into Encompass, including the Itemized Fee Worksheets. However, Relator was told

by loan processors that underwriting did not want the Itemized Fee Worksheet to be

                                         50
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 52 of 70




included in the loan file, because purchasers of mortgages had raised questions in

the past about the Itemized Fee Worksheet. As a result, if Relator included the

Itemized Fee Worksheet in the loan file, Defendant Shuman, Relator’s brank

manager, moved the worksheet to a trash bucket in the Encompass system.

Removing the worksheet from the loan file ensured that investors, guarantors and

auditors never saw the noncompliant Itemized Fee Worksheet, but, rather, only saw

the compliant Loan Estimate. Accurate disclosures to borrowers regarding the costs

of the loan not only protect the borrowers, but are also important to the ability to pay

consideration, which is material to guarantors and purchasers of loans.

   E. Defendants Concealed the Fraud and Failed to Report the Fraud or to
      Take Action to Correct Fraud When Made Aware

             1) Defendants Scrubbed Loan Files to Conceal Noncompliant
                Documents

       127. As noted supra, State Bank utilized the Encompass lending platform.

The loan file is kept in Encompass and used for origination, underwriting, and sale

of the loans. State Bank origination and processing staff intentionally removed

documents from the loan file in Encompass to conceal those documents from

auditors, loan purchasers, and loan guarantors/insurers. Documents scrubbed from

loan files include the noncompliant Itemized Fee and documentation such as bank

statements, CFPB rules require that lenders maintain documentation of compliance


                                          51
         Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 53 of 70




with TILA and RESPA. By removing the Itemized Fee Worksheet, State Bank

concealed its failure to comply with TILA and RESPA. Relator often saved e-mails

to loan files, however, these were also removed from Encompass by Hazelman and

other supervisors, who told Relator the less in the file the better, because then there

would be less for the purchaser of the loan to question.

              2) Defendants’ Management Is Aware of Originators’
                 Manipulation of Borrower Data and Forgery of Borrower
                 Signatures But Fails To Report It or Take Corrective Action

         128. The improper practices of loan origination staff altering loan

documents and signing customer signatures was so well known within State Bank

Mortgage that the leadership of the underwriting department felt it necessary to warn

underwriters and processors of the improper practices during a routine department

meeting on February 14, 2018. At this meeting, underwriting staff were warned that

origination staff were altering bank statements, pay stubs, and income verification

forms.

         129. While State Bank Mortgage management was aware of alteration of

documents and forgery of borrower signatures by loan origination staff (as

evidenced by the February 14, 2018 meeting and the reporting of Defendant

Brantley, described supra), management took no action to discipline origination staff

who engaged in such practices. Instead, management praised mortgage staff and

                                          52
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 54 of 70




encouraged them to increase the number of loans. In a January 1, 2018 e-mail to

mortgage staff, Defendant Bird discussed the need to increase efficiency and move

loans though faster. He asked for “a commitment from each of you that we will

‘Move Loans Forward’ this year. Too many times we send a loan back a milestone

when in fact the person that has the loan can make one simple change and move the

loan forward.”

       130. Upon information and belief, Defendants did not report fraud of which

they were aware to HUD or any other Government Program, or take corrective

action, as they are required to do under the Government Program rules.

             3) Relator Expressed Concerns About Origination Practices Up the
                Executive Ladder All The Way to the President of State Bank
                Mortgage

       131. Relator raised concerns about loan origination practices with

Hazelman, his direct supervisor, including the practice of using the improper form

(the Fee Worksheet instead of the Loan Estimate) for disclosing fees; the practice of

locking the interest rate without borrower confirmation; and misrepresenting loan

costs and fees to borrowers at the beginning of transactions and waiting until the

loan neared closing to disclose the correct amounts. Hazelman responded by stating

that Relator had too much of a “compliance attitude” and needed to have more of a

“sales attitude.”

                                         53
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 55 of 70




      132. Hazelman routinely instructed Relator to sign Hazelman’s name to loan

documentation and certifications. Given that Relator knew that many of the loan

applications and verifications included false information, Relator was not

comfortable doing so. Moreover, Hazelman was a licensed loan officer and Relator

was not. Therefore, Relator also believed signing Hazelman’s signature, even with

his permission, amounted to forgery. A few weeks after starting at State Bank,

Relator objected to Hazelman about signing Hazelman’s name on loan

documentation, to which Hazelman responded that another loan officer’s assistant

signed his name to loan documents. The other loan officer, who was based in

Augusta, Georgia, was the top producing loan officer at State Bank.

      133. On February 14, 2018, Relator attended a meeting of the underwriting

and processing department held via teleconference for all State Bank branches state

wide. The meeting was called by Defendant Taylor. However, Defendant Taylor was

purportedly out of town for the meeting, therefore, the meeting was led by a Senior

Underwriting Manager named Larry. The meeting was for underwriting staff, not

origination staff. However, Defendant Taylor requested that Relator attend the

meeting. The meeting was held by teleconference.

      134. During the meeting, Larry discussed the alteration of documents by

loan origination staff and the signing of customer signatures on loan documents by

                                        54
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 56 of 70




origination staff Larry mentioned that loan origination staff altered loan application

forms and supporting documents, including tax returns and bank statements. Larry

joked that, if you are going to alter a bank statement, at least update the page numbers

and totals on the statement. Larry stated that, while we would like to trust the people

we work with, we can’t take what they give us at face value.

       135. On February 14, 2018, after the underwriting-processing meeting

during which alteration of loan documents was discussed, Relator went to

Hazelman’s direct supervisor, Defendant Shuman, and raised concern about signing

loan documents for Hazelman, the use of noncompliant fee disclosure forms, the

alteration of loan documents and signing customer signatures. Defendant Shulman,

who supervised all the loan officers in the Pooler branch and originated loans herself,

was aware of these improper practices, and herself removed documents from

Encompass and pushed for loans to close. Defendant Schuman told Realtor that this

was the way they had always done things and that Hazelman’s prior loan assistant

had signed on behalf of Hazelman.

       136. Relator asked top performing loan officer’s assistant (mentioned above)

whether she signed the loan officer’s name to loan documents. She responded,

“Being an LOA [loan officer assistantj I do not sign my name on anything.” Relator

informed Hazelman and Shuman of the assistant’s response. Hazelman replied that

                                          55
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 57 of 70




he did not believe this, knew that the assistant signed for the top performing loan

officer, that Hazelman’s prior assistnat always did it that way, and that it would slow

them down when things got busy if Hazelman had to sign loan documents himself.

Relator expressed to Defendant Shuman that he remained uncomfortable signing

loan documents on behalf of his loan officer and that he would reach out to executive

management about his concerns.

      137. Relator e-mailed Renee Douglas, Executive Operations Manager for

State Bank Mortgage, on February 14, 2018, noting the discussion of “altered

documents, signatures, etc.” at the underwriting-processing meeting that day, and

stating that he had “a few questions regarding signing on behalf of LO’s [loan

officers’] we assist,” including the “VA Counseling Checklist, HUD Addendums,

Record Verbal Authorizations to pull credit, etc.” Ms. Douglas responded, on

February 16, 2018, that State Bank’s current processes do not allow loan assistants

to sign on behalf of loan officers, but that she understood it would be more efficient

and she would look into investor guidelines.

      138. Relator shared with Defendant Shuman, that Ms. Douglas had indicated

that the current process did not allow loan assistants to sign on behalf of loan

officers. Defendant Shuman responded to Realtor that she disagreed and that she

would speak with Defendant Bird at an upcoming meeting for her annual

                                          56
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 58 of 70




performance review. Defendant Shulman indicated that she would discuss with

Defendant Bird all of Relator’s concerns (i.e. whether loan assistants should sign

loan officer’s names to loan documents, the use of noncompliant consumer fee

disclosure forms, the alteration of documents, and the signing of customer signatures

by staff).

       139. On February 23, 2018, Relator sent an e-mail to a State Bank Mortgage

Help e-mail group, summarizing his concerns with the use of the Itemized Fee

Worksheet and with requesting income verification documents before issuance of a

Loan Estimate. Relator forwarded a copy of his e-mail to Ms. Douglas.

       140. On February 28, 2018, Relator spoke with Ms. Douglas by telephone

and Douglas clarified that Relator should not sign on behalf of loan officers and

should not provide borrowers with loan documents that were not compliant with

CFBP rules. Relator sent an e-mail to Ms. Douglas confirming their conversation.

Relator also e-mailed Hazelman informing him that Relator had spoken with Ms.

Douglas, that they could not send the Itemized Fee Worksheet to borrowers, because

it was not compliant with CFBP TRID rule, and that they must send the Loan

Estimate. Hazelman responded that he had been “doing this for years” and Relator

needed to send out the Itemized Fee Worksheet. When Relator replied that he would



                                         57
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 59 of 70




not go against regulations, Hazelman responded that he did not care and Relator

should send the Itemized Fee Worksheet immediately.

      141. As a result of Relator’s questioning and reporting the fraudulent

mortgage practices described herein, Relator was subjected to intimidation, ridicule,

and interference with his work performance.

      142. On March 1, 2018, Shuman informed Relator that, based on her

meeting with Defendant Bird, Relator would need to sign loan officer’s loan

documents to “speed up the process” and that Defendant Bird had indicated

“everybody does it” and “the other loan officer assistants all do it for their loan

officers.” Defendant Shuman did not mention Relator’s other concerns, i.e.

noncompliant consumer fee disclosure forms, alteration of loan documents, and staff

signing customer signatures. Relator objected and Defendant Shuman indicated that,

based on her meeting with Bird, it was “in your job description as a loan officer

assistant” to do the things to which Relator objected. Relator responded that

committing mortgage fraud was not listed in his job description. Later that day,

Relator tendered his resignation.

                                     COUNT I
                  For Damages and Penalties for Presenting or
                  Causing to be Presented False Claims Under
                31 U.S.C. § 3729(a)(1)(A) of the False Claims Act

                                         58
          Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 60 of 70




          143. Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

          144. As set forth above, Defendants knowingly, or acting in deliberate

ignorance and/or with reckless disregard of the truth, made false representations

about the quality of their loans at the time of their sale to or insurance by the

Government Programs, including that the loans were of investment quality and

complied with the Government Program guidelines, selling guides, and purchase

contracts.

       145. Defendants’ misrepresentations about loan quality were capable of

influencing, and thus material to, the Government Programs’ decisions about

purchasing or insuring such loans.

       146. The Government Programs have incurred losses as a result of

Defendants ‘misrepresentations in the form of paying to purchase the loans or paying

guarantees to third parties after the affected loans defaulted.

       147. Treasury funds have been used to purchase or insure Defendants’ loans

and to reimburse the losses incurred by the Government Programs as a result of

paying either insurance or guarantees to third parties after the loans purchased or

insured from the Defendants defaulted.



                                             59
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 61 of 70




       148. Treasury funds have been used to purchase or insure Defendants’ loans

and to reimburse the losses incurred by the Government Programs as a result of

paying either insurance or guarantees to third parties after the loans purchased or

insured from the Defendants defaulted.

      149. Treasury funds to the Government Programs were used to “advance a

Government program or interest,” within the meaning of 31       U.S.C. § 3729(b)(2),
specifically, to prevent disruptions in the residential mortgage market.

      150. By virtue of the acts described above, and in violation of 31 U.S.C.     §
3729(a)(1)(A), for each of the loans sold to the Government Programs in violation

of the Government Program requirements, Defendants knowingly, or acting in

deliberate ignorance and/or in reckless disregard of the truth, presented a fraudulent

claim for payment or approval.

      151. Pursuant to the False Claims Act, 31 U.S.C.      § 3729(a)(1), Defendants
are liable to the United States under the treble damage and civil penalty provisions

for a civil penalty of not less than $5,000 and not more than $10,000 for each of the

false or fraudulent claims herein, plus three (3) times the amount of damages which

the Government Programs have sustained because of Defendants’ actions.




                                         60
          Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 62 of 70




                                        COUNT II
                      For Damages and Penalties for Making or
             Using False Statements or Records Material to a False Claim
               Under 31 U.S.C. § 3729(a)(1)(B) of the False Claims Act

          152. Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

          153. As set forth above, Defendants knowingly, or acting in deliberate

ignorance and/or with reckless disregard of the truth, made false representations

about the quality of their loans at the time of their sale to or insurance by the

Government Programs, including that the loans were of investment quality and

complied with the Government Program guidelines, selling guides, and purchase

contracts.

       154. Defendants’ misrepresentations about loan quality were capable of

influencing, and thus material to, the Government Programs’ decisions about

purchasing or insuring such loans.

       155. The Government Programs have incurred losses as a result of

Defendants’ misrepresentations in the form of paying guarantees to third parties after

the affected loans defaulted.

       156. Treasury funds have been used to purchase or insure Defendants’ loans

and to reimburse the losses incurred by the Government Programs as a result of


                                             61
          Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 63 of 70




paying either insurance or guarantees to third parties after the loans purchased or

insured from the Defendants defaulted.

          157. Treasury funds to the Government Programs were used to ‘advance a

Government program or interest,” within the meaning of 31           U.S.C. §   3729(b)(2),

specifically, to prevent disruptions in the residential mortgage market.

          158. By virtue of the acts described above, and in violation of 31 U.S.C.      §
3729(a)(1)(B), for each of the loans sold to the Government Programs in violation

of the Government Program requirements, Defendants knowingly, or acting in

deliberate ignorance and/or in reckless disregard of the truth, presented a fraudulent

claim for payment or approval.

          159. Pursuant to the False Claims Act, 31 U.S.C.     § 3729(a)(1), Defendants
are liable to the United States under the treble damage and civil penalty provisions

for a civil penalty of not less than $5,000 and not more than $10,000 for each of the

false or fraudulent claims herein, plus three (3) times the amount of damages which

the Government Programs have sustained because of Defendants’ actions.

                                        COUNT III
               For Damages and Penalties for False Claims Conspiracy
               Under 31 U.S.C. ~ 3729(a)(1)(C) of the False Claims Act

          160. Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

                                             62
          Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 64 of 70




          161. Defendants entered into a conspiracy or conspiracies to defraud the

United States as described herein.

          162. By virtue of the false records or false statements caused to be made by

Defendants, the United States suffered damages and therefore is entitled to treble

damages under the False Claims Act, to be determined at trial, plus civil penalties of

$5,000 to $10,000 for each violation.

                                        COUNT IV
           For Damages and Penalties for “Reverse False Claims”
   for Making or Causing to be Made False Records to Avoid an Obligation
  to Refund in Violation of 31 U.S.C. ~ 3729(a)(1)(G) of the False Claims Act

          163. Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

      164. Defendants were made aware of the wrongdoing alleged herein, at the

latest, when Plaintiff-Relator reported the wrongdoing to supervisors who reported

the wrongdoing up the supervisory chain, including to the head of State Bank’s

mortgage division. Through an exercise of due diligence Defendants should have

identified overpayments from the Government Programs, including the sale of

mortgages to the GSEs that did not meet standards set forth in GSE selling guides

and lender sales contracts, including underwriting, documentation, quality control,

and self-reporting requirements.


                                             63
          Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 65 of 70




          165. Defendants knowingly caused to be made or used false records or false

statements to conceal, avoid, or decrease an obligation to pay or transmit money or

property to the United States and knowingly concealed and improperly avoided or

decreased an obligation to pay or transmit money or property to the United States.

          166. By virtue of the false records or false statements caused to be made by

Defendants, the United States suffered damages and therefore is entitled to treble

damages under the False Claims Act, to be determined at trial, plus civil penalties of

$5,000 to $10,000 for each violation.

                                              COUNT V
                      Wrongful and Retaliatory Termination of Relator in
                    Violation of 31 U.S.C. § 3 730(h) of the False Claims Act

          167. Plaintiff repeats and realleges the allegations above as if fully set forth

herein.

          168. The False Claims Act entitles employees “all relief necessary to make

that employee         ...   whole” if she is terminated “or in any other manner discriminated

against in the terms and condition of employment because of lawful acts done by the

employee      ...   to stop one or more violations of the FCA.” 31 U.S.C.     § 3730(h)(1).
          169. An employee so wronged may also be reinstated with equal status and

may recover double back pay with interest “and compensation for any special



                                                  64
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 66 of 70




damages sustained as a result of the discrimination, including litigation costs and

reasonable attorneys’ fees.” Id.   § 3730(h)(2).
       170. Relator engaged in protected activity by, inter alia, specifically

reporting Defendants’ fraudulent activities to his supervisors in an attempt to stop

the violations described above and objecting to participating in the violations.

       171. After Relator began reporting his concerns about the mortgage

practices, Defendants subjected Relator to a hostile work environment due to his

protected activity; this discrimination included but was not limited to disparate work

conditions not imposed upon employees who acquiesced in Defendant’s frauds,

harassment, increased discipline and reports thereof, and threats to Relator’s

employment.

       172. Moreover, Defendant constructively discharged Relator after he

complained about the improper mortgage practices and refused to participate in said

practices.

       173. Because of Defendant’s unlawful retaliation against him, Relator has

suffered a loss of employment opportunities and earnings and a loss of future

earnings and earning capacity, and Relator has suffered and continues to suffer non

monetary damages including but not limited to emotional and physical distress,

humiliation, embarrassment, loss of esteem and loss of enjoyment of life.

                                           65
      Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 67 of 70




                                  JURY TRIAL
      174. Relator hereby demands a trial by jury on all issues so triable.

                             PRAYER FOR RELIEF

      WHEREFORE, Relator, on behalf of himself and the United States

Government, requests the following relief:

   1. A judgment against Defendants in an amount equal to three times the amount

of damages the United States has sustained as a result of Defendants’ violations of

the False Claims Act;


   2. A judgment against Defendants for a civil penalty of $10,000 for each of

Defendants’ violations of the False Claims Act;


   3. That in the event the United States Government proceeds with this action,

Relator be awarded an amount for bringing this action of at least 15% but not more

than 25% of the proceeds of the action;


   4. That in the event the United States Government does not proceed with this

action, Relator be awarded an amount for bringing this action of at least 25% but not

more than 30% of the proceeds of the action;


   5. That Relator be awarded double back pay with interest and compensation for

any special damages sustained as a result of his wrongful constructive termination;

                                          66
     Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 68 of 70




   6. That Relator recover all costs of this action, with interest, including the cost

to the United States Government for its expenses related to this action;


   7. That Relator be awarded all reasonable attorneys’ fees in bringing this action;


   8. That a trial by jury be held on all issues so friable;


   9. An ax~vard of pre-judgment interest; and


   I 0.Such other relief to Relator and/or the United States of America as this Court

may deem just and proper.


Dated: October 6, 2020

                                        Respectfully submitted,

                                         sI Kristi Stahnke McGregor
                                        Kristi Stahnke McGregor
                                         Georgia Bar No. 674012
                                        James M. Evangelista
                                         Georgia Bar No. 707807
                                        David J. Worley
                                         Georgia Bar No. 776665
                                        EVANGELISTA WORLEY, LLC
                                         500 Sugar Mill Rd.
                                        Bldg. A, Suite 245
                                        Atlanta, GA 30350
                                        Tel: (404) 205-8400
                                        Fax: (404) 205-8395
                                        kristi@ewlawllc.com
                                        jim~ewlawllc.com
                                        david@ewlawllc.com
                                           67
Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 69 of 70




                             Zahra S. Karinshak
                             Georgia Bar No. 407911
                             KREVOLIN & I{ORST, EEC
                             One Atlantic Center
                             1201 West Peachtree St., NW
                             Suite 3250
                             Atlanta, GA 30309
                             Tel: (404) 888-9700
                             karinshak@khlawfirm.com

                             Counselfor Relator




                               68
       Case 1:19-cv-05840-SDG Document 18 Filed 10/06/20 Page 70 of 70




                             CERTiFICATE OF SERVICE

        I hereby certi~’ that a true and correct copy of the foregoing Amended Qui

Tam Complaint was served on the following on the date and manner listed below:


Via E-mail:

Paris Wynn, Esq.
U.S. Attorney’s Office NDGA
75 Ted Turner Dr., Ste. 600
Atlanta, GA 30303
paris.wynn~usdoj .gov

John W. Black, Esq.
U.S. Department of Justice
 950 Pennsylvania Ave. NW
Washington, DC 20530
john.w.black~usdoj .gov


This   6th   day of October 2020.


                                       s/ Kristi Stahnke McGregor
                                       Kristi Stabnke McGregor




                                         69
